Citation Nr: 1027219	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  09-16 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  



INTRODUCTION


The Veteran had active military service from September 1953 to 
August 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2007 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Los 
Angeles, California.                 

In March 2010, while sitting at the RO, the Veteran testified at 
a videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was last afforded a VA examination which addressed 
his service-connected bilateral hearing loss in September 2007.  
In the Veteran's March 2010 videoconference hearing, he 
maintained that his hearing had worsened since the September 2007 
audiological evaluation.  Thus, in light of the Veteran's 
testimony that his hearing has worsened since his last 
audiological examination, the level of disability attributable to 
the Veteran's service-connected bilateral hearing loss is best 
evaluated only after a detailed VA audiological examination.  38 
C.F.R. §§ 3.326, 3.327 (2009); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).   

The Board also notes that after the March 2010 videoconference 
hearing, the Veteran submitted VA Medical Center (VAMC) 
audiological progress notes, dated in May 2010.  This evidence 
has not been reviewed by the RO.  Under such circumstances, the 
RO must consider this additional evidence and if the claim is not 
granted, issue an appropriate supplemental statement of the case. 
See 38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an audiometric 
examination to determine the current severity 
of his bilateral hearing loss.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  
Audiometric findings necessary to apply 
pertinent rating criteria should be made.  A 
complete rationale for any opinion expressed 
should be included in the examination report.  

2. The RO must then review and re- adjudicate 
the issue that remains on appeal.  If the 
benefit sought is denied, the RO must provide 
the Veteran and his representative a 
supplemental statement of the case which 
includes consideration of all evidence added 
to the record since the last statement of the 
case was issued in April 2009, and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must be 
returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



